Citation Nr: 1603005	
Decision Date: 02/01/16    Archive Date: 02/11/16

DOCKET NO.  11-11 580	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a compensable rating for sinus headaches.

3.  Entitlement to a compensable rating for onychomycosis of the bilateral great toes (toenail fungus).

4.  Entitlement to a compensable rating for allergic rhinitis.

5.  Entitlement to service connection for sinusitis.

6.  Entitlement to service connection for athlete's foot.

7.  Entitlement to service connection for folliculitis.



REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kate Sosna, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1987 to January 2007.

This appeal comes before the Board of Veterans' Appeals (Board) from a February 2010 (PTSD, rhinitis, sinus headaches, and toenail fungus) and April 2007 (sinusitis, athlete's foot, and folliculitis) rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).  

In June 2015, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge regarding issues 1-4 noted on the cover page.  A transcript of that hearing is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.




REMAND

The Veteran was last afforded an examination for his service-connected PTSD, rhinitis, toenail fungus, and sinus headaches in December 2009.  Subsequently, during his June 2015 hearing, the Veteran reported that the symptoms of his conditions had worsened since those examinations.  Accordingly, the Board finds that remand for a new VA examinations is warranted.  Caffrey v. Brown, 6 Vet. App. 377 (1994); Snuffer v. Gober, 10 Vet. App. 400 (1997).  Relevant ongoing medical records should also be requested.  38 U.S.C.A. § 5103A(c) (West 2014).

With respect to the claims for service connection for sinusitis, athlete's foot, and folliculitis, the Board notes that these claims were denied in an April 2007 rating decision.  The Veteran submitted a notice of disagreement in June 2007, but a statement of the case (SOC) has not yet been issued.  Accordingly, the Board finds that a remand of these claims for issuance of an SOC is necessary.  See Manlincon v. West, 12 Vet. App. 238 (1999).  After the SOC has been issued, the claims should be returned to the Board only if the Veteran perfects an appeal as to the issues in a timely manner.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).

Accordingly, the case is REMANDED for the following actions:

1. Associate updated VA treatment records dating since February 2011 with the claims file.

2. After item one above has been completed to the extent possible, schedule the Veteran for a VA psychiatric examination to assess the current severity of his service-connected PTSD.  The claims file should be reviewed by the examiner.  Any tests deemed necessary should be conducted, and all clinical findings should be reported in detail.  All symptomatology associated with the Veteran's PTSD should be reported.  The examiner should indicate the impact of the disorder on the Veteran's occupational and social functioning. 

3. After item one above has been completed to the extent possible, schedule the Veteran for a VA rhinitis examination to assess the current severity of his service-connected rhinitis.  The claims file should     be reviewed by the examiner.  Any tests deemed necessary should be conducted, and all clinical findings should be reported in detail.  All symptomatology associated with the Veteran's   rhinitis should be reported.  

4. After item one above has been completed to the     extent possible, schedule the Veteran for a VA skin examination to assess the current severity of his service-connected onychomycosis of the great toes.  The claims file should be reviewed by the examiner.  Any tests deemed necessary should be conducted,    and all clinical findings should be reported in detail.  All symptomatology associated with the Veteran's onychomycosis should be reported.  

5. After item one above has been completed to the extent possible, schedule the Veteran for a VA headaches examination to assess the current severity of his service-connected sinus headaches.  The claims file should be reviewed by the examiner.  Any tests deemed necessary should be conducted, and all  clinical findings should be reported in detail.  

6. After undertaking the development above, the Veteran's claims should be readjudicated.  If            the benefits sought on appeal remain denied, the appellant and his representative should be furnished    a supplemental statement of the case and be given an appropriate period to respond thereto before the case is returned to the Board, if in order.

7. The AOJ should issue a statement of the case concerning the issues of entitlement to service connection for sinusitis, athlete's foot, and folliculitis so that the Veteran may have the opportunity to complete an appeal on those issues (if he so desires)  by filing a timely substantive appeal.  These issues should only be returned to the Board if timely substantive appeals are filed. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




